Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Roland Long on 11/23/2021
The application has been amended as follows: 
Claim 1 should read -- An electromechanical actuator for a home automation installation
for closure or sun-protection,
the electromechanical actuator comprising at least:
an electric motor,
a reducer, and
a spring brake having an axis of rotation,
the spring brake comprising at least:
a helical spring,
the helical spring being formed from a wire,
a first end of the helical spring forming a first tab,
a second end of the helical spring forming a second tab,
the helical spring having contiguous coils, in a state of rest of the spring brake,
a drum,

an input member, and
an output member,
the output member comprising at least one lug,
the at least one lug comprising a recess,
the recess in the at least one lug comprising at least one first bearing surface, the at least one first bearing surface cooperating with one of the first and second tabs of the helical spring, in the assembled configuration of the spring brake,
wherein the at least one first bearing surface of the recess in the at least one lug of the output member is inclined, in a longitudinal direction of the axis of rotation of the spring brake, and relative to the axis of rotation of the spring brake by an angle of inclination of non-zero value. –
Claim 2 should read -- The electromechanical actuator for a home automation installation for closure or sun-protection according to claim 1, wherein the value of the angle of inclination is in a range of values between 5° and 45°. –
Claim 4 should read -- The electromechanical actuator for a home automation installation for closure or sun-protection according to claim 1, wherein:
- the at least one lug of the output member comprises a first lug and a second lug,
- each of the first and second lugs comprises the recess,
- the recess of each of the first and second lugs comprises the at least one first bearing surface configured to cooperate with one of the first and second tabs of the helical spring, in the assembled configuration of the spring brake, and
- the at least one first bearing surface of at least one of the recesses of the first and second lugs of the output member is inclined, in the longitudinal direction of the axis of rotation of the spring 
Claim 6 should read -- The electromechanical actuator for a home automation installation for closure or sun-protection according to claim 4, wherein the at least one first bearing surface of each of the recesses of the first and second lugs of the output member is inclined, in the longitudinal direction of the axis of rotation of the spring brake, and relative to the axis of rotation of the spring brake by the angle of inclination of non-zero value. –
Claim 10 should read -- The electromechanical actuator for a home automation installation for closure or sun-protection according to claim 1, wherein the recess in the at least one lug comprises at least one second bearing surface inclined, in the longitudinal direction of the axis of rotation of the spring brake, and relative to the axis of rotation of the spring brake by an angle of inclination of non-zero value. –
Claim 13 should read -- The electromechanical actuator for a home automation installation for closure or sun-protection according to claim 2, wherein:
- the at least one lug of the output member comprises a first lug and a second lug,
- each of the first and second lugs comprises the recess,
- the recess of each of the first and second lugs comprises the at least one first bearing surface configured to cooperate with one of the first and second tabs of the helical spring, in the assembled configuration of the spring brake, and
- the at least one first bearing surface of at least one of the recesses of the first and second lugs of the output member is inclined, in the longitudinal direction of the axis of rotation of the spring brake, and relative to the axis of rotation of the spring brake by the angle of inclination of non-zero value. –
Claim 14 should read -- The electromechanical actuator for a home automation installation for closure or sun-protection according to claim 3, wherein:
- the at least one lug of the output member comprises a first lug and a second lug,
- each of the first and second lugs comprises the recess,
- the recess of each of the first and second lugs comprises the at least one first bearing surface configured to cooperate with one of the first and second tabs of the helical spring, in the assembled configuration of the spring brake, and
- the at least one first bearing surface of at least one of the recesses of the first and second lugs of the output member is inclined, in the longitudinal direction of the axis of rotation of the spring brake, and relative to the axis of rotation of the spring brake by the angle of inclination of non-zero value. –
Claim 15 should read -- The electromechanical actuator for a home automation installation for closure or sun-protection according to claim 13, wherein the at least one first bearing surface of each recesses of the first and second lugs of the output member is inclined, in a longitudinal direction of the axis of rotation of the spring brake, and relative to the axis of rotation of the spring brake by the angle of inclination of non-zero value. –
Claim 20 should read -- The electromechanical actuator for a home automation installation for closure or sun-protection according to claim 6, wherein each tab of the helical spring extends radially relative to the axis of rotation of the spring brake.

The following is an examiner’s statement of reasons for allowance: 
Although the prior art references of record show some similar features of applicant's claimed invention, the fail to show an electromechanical actuator as is claimed. The best prior art reference of Lagarde et al 8,253,288 discloses an electromechanical actuator having an electric motor, reducer and a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY C RAMSEY whose telephone number is (571)270-3133. The examiner can normally be reached Mon-Wed 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/JEREMY C RAMSEY/Examiner, Art Unit 3634                                                                                                                                                                                                        

/Johnnie A. Shablack/Primary Examiner, Art Unit 3634